Citation Nr: 0310448	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-09 785	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from October 1961 to 
October 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the RO which denied service connection for 
bilateral hearing loss and tinnitus.

In April 2002, the veteran filed a claim of service 
connection for headaches.  The RO has not developed or 
adjudicated this issue for appellate review.  Consequently, 
the Board refers the issue to the RO for appropriate action.


REMAND

The evidence of record herein was last reviewed by the RO in 
August 2001 after which the file was returned to the Board.  
In October 2002, the Board reviewed the evidence of record, 
determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. § 19.9 
(2002).  As a result, evidence, consisting of reports of 
additional VA outpatient treatment records and an April 2003 
VA examination report, has been added to the file since the 
evidence was last reviewed by the RO.  The Board observes 
that the April 2003 VA opinion is somewhat inconsistent.  The 
RO should ask the examiner to clarify whether the veteran's 
hearing loss and tinnitus are related to his October 1961 to 
October 1963 service.

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the examiner 
who conducted the April 2003 VA 
examination and ask her to clarify her 
opinion regarding the etiology of the 
veteran's hearing loss and tinnitus.  The 
examiner should specifically be asked 
whether the veteran's current hearing 
loss is related to service, including 
noise exposure in service.  The claims 
file should be made available to and 
reviewed by the examiner.  If the 
examiner who conducted the April 2003 VA 
examination is not available, the claims 
file should be sent to another 
audiologist for the purpose of offering 
an opinion as to whether the veteran's 
hearing loss and tinnitus are related to 
service.

2.  After the foregoing, the RO should 
review all of the evidence of record.  If 
the determination is adverse to the 
veteran, the RO should issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2002).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




